
	
		I
		111th CONGRESS
		2d Session
		H. R. 5512
		IN THE HOUSE OF REPRESENTATIVES
		
			June 10, 2010
			Mr. Perriello
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To expand the boundary of Booker T.
		  Washington National Monument, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Booker T. Washington Boundary
			 Expansion Act.
		2.Boundary
			 modification and correctionsThe Act entitled An Act to provide
			 for the establishment of the Booker T. Washington National Monument,
			 approved April 2, 1956 (16 U.S.C. 450ll et seq.) is amended as follows:
			(1)by striking
			 section 4;
			(2)by redesignating
			 section 5 as section 4;
			(3)by amending
			 section 4(a), as redesignated by subsection (b), to read as follows:
				
					(a)Lands Added to
				MonumentThe boundary of the
				Booker T. Washington National Monument is modified to include—
						(1)the approximately
				15 acres, as generally depicted on the map entitled Boundary Map, Booker
				T. Washington National Monument, Franklin County, Virginia, numbered
				BOWA 404/80,024, and dated February 2001; and
						(2)the approximately
				67.5 acres, as generally depicted on the map entitled ________,
				numbered ____ and dated
				_______.
						;
			(4)by adding after
			 section 4(c), as redesignated by subsection (b), the following new
			 subsection—
				
					(d)Availability of
				MapsThe maps referenced in
				subsection (a) shall be on file and available for inspection in the appropriate
				offices of the National Park Service, Department of the
				Interior.
					; and
				
			(5)by adding at the
			 end the following new section:
				
					5.Authorization of
				appropriationsThere are
				authorized to be appropriated such sums as may be necessary to carry out the
				provisions of this
				Act.
					.
			
